OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/24/2015                                                COA No. 02-13-00221-CR
BLEA, JUAN                 Tr. Ct. No. F-2011-0993-D                       PD-0245-15
On this day, the State’s petition for discretionary review has been granted. The
original and ten copies of the state’s brief must be filed with this Court within 30
days. The Appellant’s brief is due 30 days after the timely filing of the State’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                    Abel Acosta, Clerk

                              DISTRICT CLERK DENTON COUNTY
                              SHERI ADELSTEIN
                              P.O. BOX 2146
                              DENTON, TX 76202
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/24/2015                                                COA No. 02-13-00221-CR
BLEA, JUAN                 Tr. Ct. No. F-2011-0993-D                       PD-0245-15
On this day, the State’s petition for discretionary review has been granted. The
original and ten copies of the state’s brief must be filed with this Court within 30
days. The Appellant’s brief is due 30 days after the timely filing of the State’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                    Abel Acosta, Clerk

                              2ND COURT OF APPEALS CLERK
                              DEBRA SPISAK
                              401 W. BELKNAP, STE 9000
                              FORT WORTH, TX 76196
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/24/2015                                                COA No. 02-13-00221-CR
BLEA, JUAN                 Tr. Ct. No. F-2011-0993-D                       PD-0245-15
On this day, the State’s petition for discretionary review has been granted. The
original and ten copies of the state’s brief must be filed with this Court within 30
days. The Appellant’s brief is due 30 days after the timely filing of the State’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                    Abel Acosta, Clerk

                              PRESIDING JUDGE, 362ND DISTRICT COURT
                              1450 E. MCKINNEY ST. STE 3431
                              DENTON, TX 76209
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/24/2015                                                COA No. 02-13-00221-CR
BLEA, JUAN                 Tr. Ct. No. F-2011-0993-D                       PD-0245-15
On this day, the State’s petition for discretionary review has been granted. The
original and ten copies of the state’s brief must be filed with this Court within 30
days. The Appellant’s brief is due 30 days after the timely filing of the State’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                    Abel Acosta, Clerk

                              LISA MCMINN
                              STATE PROSECUTING ATTORNEY
                              P.O. BOX 13046
                              AUSTIN, TX 78711
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/24/2015                                                COA No. 02-13-00221-CR
BLEA, JUAN                 Tr. Ct. No. F-2011-0993-D                       PD-0245-15
On this day, the State’s petition for discretionary review has been granted. The
original and ten copies of the state’s brief must be filed with this Court within 30
days. The Appellant’s brief is due 30 days after the timely filing of the State’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                    Abel Acosta, Clerk

                              JOSEPH C. BOSWELL
                              BOSWELL & MOORE, P.C.
                              1504 E MCKINNEY ST STE 200
                              DENTON, TX 76209-4507
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/24/2015                                                COA No. 02-13-00221-CR
BLEA, JUAN                 Tr. Ct. No. F-2011-0993-D                       PD-0245-15
On this day, the State’s petition for discretionary review has been granted. The
original and ten copies of the state’s brief must be filed with this Court within 30
days. The Appellant’s brief is due 30 days after the timely filing of the State’s brief.
ORAL ARGUMENT WILL NOT BE PERMITTED
                                                                    Abel Acosta, Clerk

                              ANDREA R. SIMMONS
                              ASSISTANT DISTRICT ATTORNEY
                              1450 EAST MCKINNEY
                              DENTON, TX 76209
                              * DELIVERED VIA E-MAIL *